hoppDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A, Claims 1, 5 & 6 in the reply filed on May 13th, 2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5 & 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miki (US20130316237) in view of Morita (US20090202905) further in view of Choi (US20170263920).
Regarding Claim 1, Miki discloses a positive electrode active material for a nonaqueous electrolyte secondary battery (nonaqueous electrolyte- [0110]), the positive electrode active material comprising:
A lithium-nickel composite oxide represented by a general formula: LiaNi1-x-yCoxMyO2+α, where 0.01 ≤ x ≤ 0.35; 0 ≤ y ≤ 0.1; 0.95 ≤ a ≤ 1.10; and 0 ≤ α ≤ 0.2 (cathode active material fits formula LixMyOz, where M can be one or at least one of Ni, Co, and Mn, x= 0.2 to 2.2, y=1 to 2, z= 1.4 to 4, [0063]); and
A boron compound (composite active material has coating layer that can contain lithium, borate compounds, Li3BO3 or LiBO2 are examples of ion conductive oxides that can be used in coating layer, [0041],[0059]), wherein
At least a part of the boron compound is present on a surface of the lithium-nickel composite oxide in the form of Li3BO3 or LiBO2 (composite active material has coating layer that can contain lithium, borate compounds, Li3BO3 or LiBO2 are examples of ion conductive oxides that can be used in coating layer, [0041],[0059])), and
Miki is silent to the amount of Boron contained in relation to the positive electrode active material, and Miki does not directly disclose the boron compound containing both of Li3BO3 and LiBO2 or that the ratio of Li3BO3/LiBO2 to be in a range of 0.005 to 10. However, Miki discloses the use lithium silicon oxide compounds in combination with lithium borate compounds in the coating layer (Li4SiO4 and Li3BO3 used in coating layer in 1:1 ratio, Example 1, [0120]). Miki further discloses that the coating layer prevents the forming of a high resistance layer ([0037]),
 Morita discloses a nonaqueous secondary battery ([0017]) that uses a lithium nickel composite oxide positive electrode active material ([0049-0050]). Morita further discloses the use of a film that is in contact with the positive electrode active material particles ([0029]). Morita further discloses that the film can contain either LiBO2 or Li4SiO4 ([0067]), as these compounds are interchangeable, and the film of As Morita teaches that the use of these compounds lower film resistance and improves cycle characteristics ([0066]), Morita effectively accomplishes the same functions as the coating layer of Miki, and therefore, Morita teaches that Li4SiO4 and LiBO2 are interchangeable. 
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode of Miki with the teachings of Morita to substitute the Li4SiO4 with LiBO2 to have the boron compound containing both of Li3BO3 and LiBO2 and the ratio of Li3BO3/LiBO2 to be in a range of 1:1, as disclosed by Miki, which falls within the instant claim 1 range of 0.005 to 10.
Miki is further silent to the boron being contained in an amount of at least 0.011% by mass and up to 0.6 % by mass relative to an entire amount of the positive electrode active material.
Choi discloses a positive electrode using a nickel based composite oxide for a lithium secondary battery ([009]). Choi further discloses the use of a lithium boron compound in use in the positive electrode ([0026], [0043]). Choi further discloses the lithium boron compound is present in the electrode at a weight ratio of the lithium composite active material to the B2O3 powder of 100:0.2 (Example 1, [0067]). Choi further discloses that the amount of Boron distributed in the coating layer me be 0.3 wt% or less relatively to the entire lithium nickel composite oxide ([0034]), which substantially overlaps the instant claim range of 0.011% to 0.6%. Choi teaches that this ratio allows for the positive active material particles to grow to an appropriate size as well suppressing interface reactions with the positive electrode and electrolyte which improves ion conductivity and thus power of the battery ([0042-0043]). 
Therefore, it would be obvious to one of ordinary skill in the art to modify the positive electrode of Miki with the teachings of Choi to have the boron being contained in an amount of at least 0.011% by mass and up to 0.6 % by mass relative to an entire amount of the positive electrode active material. This modified positive electrode would have the expected result of improved positive active material particle sizes, and improved ion conductivity and thus power for the battery. 
Regarding Claim 5, Miki discloses the limitations as set forth above. Miki further discloses a positive electrode mixture paste for a nonaqueous electrolyte secondary battery ([0063].[0098]), the positive electrode mixture paste comprising the positive electrode active material for a nonaqueous electrolyte secondary battery according to claim 1 (Miki discloses the positive electrode active material for a nonaqueous electrolyte according to claim 1 as discussed above).
Regarding Claim 6, Miki discloses the limitations as set forth above. Miki further discloses a nonaqueous electrolyte secondary battery comprising a positive electrode ([0092]), a negative electrode ([0102]), a separator ([0115]), and a nonaqueous electrolyte ([0110]), the positive electrode comprising the positive electrode active material according to claim 1 (Miki discloses the positive electrode comprising the positive electrode active material according to claim 1 as discussed above).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKITH R SRIPATHI whose telephone number is (571)272-2370. The examiner can normally be reached Monday - Friday: 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANKITH R SRIPATHI/               Examiner, Art Unit 1728      

/MATTHEW T MARTIN/               Supervisory Patent Examiner, Art Unit 1728